Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.10 Page 1 of 16




    EXHIBIT “A”
            Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.11 Page 2 of 16
I   I




                                                                               ELECTRONICALLY FILED
                                                                                Superior Court of California,
                                                                                   County of San Diego
              Jared Peterson, Esq. (State Bar No. 270473)                       o&ioioia at 02:37:14 PM
              Law Office of Jared Peterson                                      Clerk of the Superior Court
              2003 South El Camino Real, Suite 119                            By Darien Oalbiso.Oeputy Clerk
              Oceanside, California 92054
              Telephone: (866) 328-4060
              E-mail: jaredjaredpetersonlaw.com

              Attorney for Janet Malauulu




                                                   SUPERIOR COURT OF CALIFORNIA
                                                       COUNTY OF SAN DIEGO

              Janet Malauulu, as representative for the Estate of    Case No.: 37-2018-00030291-CU-WT-NC

        11    Johnny Malauulu,
                                                                     PLAINTIFF'S COMPLAINT FOR
                                      Plaintiff;                        WRONGFUL TERMINATION FEHA;              -


                                                                        WRONGFUL TERMINATION PUBLIC             -



        131H                                                         POLICY;
                                                                        DISABILITY DISCRIMINATION;
                                                                        AGE DISCRIMINATION;
            Wal-Mart Stores, Inc., a Delaware corporation, and          FAILURE TO PREVENT
        15 DOES I through 20, inclusive,                             DISCRIMINATION;
                                      Defendants.                    JURY TRIAL REQUESTED




        1
              TO THIS HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD

        2111 HEREIN:
              Janet Malauulu, as representative for the Estate of Johnny Malauulu, alleges as follows:

                                                             PARTIES
                               That at all times mentioned herein Janet Malauulu, as representative for the Estate of

              Johnny Malauulu ("Plaintiff') was a resident of the City of Oceanside, in the County of San Diego, State

              of California.

             I/I




                                                        PLAINTIFF'S COMPLAINT
Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.12 Page 3 of 16




 ii          2.      Plaintiff is informed and believes and upon such information and belief alleges that at all

      times herein Defendant Wal-Mart Stores, Inc. ("Walmart") was and is a Delaware corporation doing

 311 business in the County of San Diego, State of California.

             3.      Plaintiff does not know the true names and capacities of the defendants sued herein as

 511 DOES 1 through 20 ("Doe Defendants"), inclusive, and therefore sues said Doe Defendants by fictitious
      names. Plaintiff is informed and believe and based on such information and belief aver that each of the

      Doe Defendants is contractually, strictly, negligently, intentionally, vicariously liable and or otherwise

      legally responsible in some manner for the acts and omissions described herein. Plaintiff will amend

      this Complaint to set forth the true names and capacities of each Doe Defendant when same are

1011 ascertained.
11           4.      Plaintiff is informed and believe and based on such information and belief avers that

12 Defendants, and each of them, are and at all material times have been, the agents, servants or employees

13 of each other, purporting to act within the scope of said agency, service or employment in performing

      the acts and omitting to act as averred herein.

15           5.      Each of the Defendants named herein are believed to, and are alleged to have been acting

16 in concert with, as employee, agent, co-conspirator or member of a joint venture of, each of the other

17 Defendants, and are therefore alleged to be jointly and severally liable for the claims set forth herein,

18 except as otherwise alleged.

19                                          GENERAL ALLEGATIONS

20           6.      Plaintiff incorporates herein by reference the allegations made in paragraphs 1 through 5,

21 inclusive, as though fully set forth herein.

22           7.      On April 15, 1994, Johnny Malauulu ("Malauulu") began working at the Walmart store

23 located at 1800 University Drive, Vista, California 92083.

24           8.      On December 27, 1994, Malauulu was transferred to the store located at 705 College

25 Boulevard, Oceanside, California 92057. This location had just opened. Over the course of the 22 years

26 Malauulu worked at Walmart he had several different positions, including: door greeter, stocking in the

27 health department, stocking in the food department, stocking in the frozen foods department,

28

                                                          2
                                               PLAINTIFF'S COMPLAINT
 Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.13 Page 4 of 16




     maintenance, returns, garden center, toys, clothes and cashier. Malauulu was a cashier for

 211 approximately five years.
                    In the late spring of 2016, Malauulu was working in returns when he was moved to

     stocking in the frozen foods section. Only days after being transferred to this position, he was

     transferred again to stocking in the foods section. Again only days after being transferred to this

     position, Malauulu was moved again to the position of door greeter. After being in this position for only

     about one month Malauulu was informed that the store was eliminating the door greeter position and he

     would be laid off unless he accepted a position in maintenance, where he would be required to dean

     bathrooms, mop floors and perform other similar tasks. The managers at the store were made aware that

     it would be impossible for Malauulu to perform the duties of the position because he has severe

lilt scoliosis. In addition, Malauulu was born without kneecaps and is unable to bend his legs. Malauulu

     asked if there were any other positions available where he could be transferred. Walmart management

     told him there was nothing else. Therefore, Malauulu was terminated on July 8, 2016.

                    The reason for Malauulu's termination, as stated in the documentation provided to him,

15 was "no work." However, another employee at the store who was also a door greeter was offered a

16 position in the shoe department. This employee's only experience at the store was as a door greeter, and

17 he had worked at Walmart for a fraction of the time Malauulu was employed there. Additionally, the

18 very week Malauulu was terminated the store hired new employees to fill positions for which Malauulu

19 was qualified. Additionally, Walmart still has door greeters even though Malauulu was told the position

20 was being eliminated.

21          11.     Malauulu's situation is not isolated. Walmart has been making a concerted effort to

     remove disabled employees from other stores in the San Diego area. There is a pattern and practice of I

     discrimination against employees with disabilities.

            12.     Malauulu has competently and zealously performed the duties of the positions he has

     held at Walmart. His competenáy is evidenced by the fact that he worked on the registers for five years,

     which is a difficult position at a large retailer like Walmart. Evidence of his great attitude is the way

     customers grew to love his friendly and happy demeanor, and how many have asked other employees

     what happened to Malauulu, one of their favorite Walmart employees.

                                                        3
                                             PLAINTIFF'S COMPLAINT
Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.14 Page 5 of 16




                     Malauulu passed away in March of 2018.

                     Malauulu was injured financially as a result of Walmart's actions. Additionally,

     Malauulu suffered severe emotional distress as a result of Walmart's discriminatory acts against him.

     Plaintiff now seeks to recover for Malauulu's injuries. In addition, Plaintiff is entitled to punitive

     damages.

                                            FIRST CAUSE OF ACTION

                                      WRONGFUL TERMINATION FEHA            -




                                    (Against Walmart and DOES 1 through 20)

 9           15.     Plaintiff incorporates herein by reference the allegations made in paragraphs 1 through

10 14, inclusive, as though fully set forth herein.

11           16.     At all times herein mentioned, the Fair Employment and Housing Act, Government Code

12 sections 12900-12996 (hereinafter "FEHA"), was in full force and effect and binding on Defendants.

13 These statutes required Defendants to refrain from discriminating against any employee on the basis of

14 disability or age. Within the time provided under FEHA, Malauulu filed complaints against Defendant

15 Walmart with the Department of Fair Employment and Housing alleging wrongful termination based on

16 disability and age discrimination in full compliance with these sections, and received right-to-sue letters.

17 Attached hereto and incorporated herein by reference as Exhibit "A" is true and correct copy of the

18 right-to-sue notice received by Malauulu.

19           17.     Pursuant to FEHA, employers shall not treat their employees differently in terms,

20 compensation, conditions and privileges of employment because of disability. Walmart and other

21 Defendants violated Malauulu's civil rights and violated FEHA, when they terminated him because of

22 his disability, despite his years of experience, skills and dedication as a Walmart employee.

23           18.     As a proximate result of Defendants' conduct, Malauulu suffered special damages in the

     form of lost earnings, benefits and/or out of pocket expenses in an amount according to proof at the time

     of trial. As a further direct and proximate result of these Defendants' conduct, Malauulu suffered loss of

     financial stability, peace of mind and future security, and suffered embarrassment, humiliation, mental

     and emotional pain and distress and discomfort, all to his detriment and damage in amounts not fully

     ascertained but within the jurisdiction of this court and subject to proof at the time of trial.

                                                            4
                                               PLAINTIFF'S COMPLAIN1
 Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.15 Page 6 of 16




               19.     By reason of the conduct of Defendants herein, Plaintiff has retained an attorney to

        pursue Malauulu's claims under FEHA. Plaintiff is therefore entitled to recover reasonable attorneys

 3 fees and costs pursuant to Government Code section 12965(b), in addition to other damages as provided

 4 by law and as alleged herein.

 5             20.     Defendants, and each of them, committed the acts alleged herein oppressively and

        maliciously, with the wrongful intention of injuring Malauulu, from an improper motive amounting to

        malice, and in conscious disregard of Malauulu's rights. Thus, Plaintiff is entitled to recover punitive

        damages from Defendants.
                                           SECOND CAUSE OF ACTION

1 011                           WRONGFUL TERMINATION               - PUBLIC POLICY

1111                                 (Against Walmart and DOES 1 through 20)

                       Plaintiff incorporates herein by reference the allegations made in paragraphs 1 through

131120, inclusive, as though fully set forth herein.
                       Government Code sections 12940, et seq., embody a fundamental state public policy.

1511 These statutes contain specific language which forbids an employer and its employees from
16 discriminating against an employee based on disability.

17             23.     Walmart and other Defendants singled out Malauulu and transferred him to a position

18 just before they eliminated the position. This was done because of Malauulu's disability. Malauulu was

19 told there was no work for him, even though new employees were being hired that very week.
                       As a proximate result of Defendants' conduct, Malauulu suffered special damages in the

2111 form of lost earnings, benefits and/or out of pocket expenses in an amount according to proof at the time
        of trial. As a further direct and proximate result of these Defendants' conduct, Malauulu suffered loss

2311 financial stability, peace of mind and future security, and suffered embarrassment, humiliation, mental

        and emotional pain and distress and discomfort, all to his detriment and damage in amounts not fully

2511 ascertained but within the jurisdiction of this court and subject to proof at the time of trial.
                       By reason of the conduct of Defendants herein, Plaintiff has retained an attorney to

        prosecute Malauulu's claims under FEHA. Plaintiff is therefore entitled to recover reasonable attorneys



                                                           5
                                                PLAINTIFF'S COMPLAIN1
Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.16 Page 7 of 16




    fees and costs pursuant to Government Code section 12965(b), in addition to other damages as provided

   by law and as alleged herein.

            26.     Defendants, and each of them, committed the acts alleged herein oppressively and

    maliciously, with the wrongful intention of injuring Malauulu, from an improper motive amounting to

    malice, and in conscious disregard of Malauulu's rights. Thus, Plaintiff is entitled to recover punitive

    damages from Defendants.

                                           THIRD CAUSE OF ACTION.

                                        DISABILITY DISCRIMINATION

                                    (Against Walmart and DOES 1 through 20)

            27.     Plaintiff incorporates herein by reference the allegations made in paragraphs 1 through

liii 26, inclusive, as though fully set forth herein.

            28.     Walmart and other Defendants intentionally transferred Malauulu to a position right

13 before the position was eliminated so they could terminate him based. This was done because of

14 Malauulu's disability. After terminating Malauulu, Walmart gave "no work" as the reason for the

15 termination, when they were hiring new employees that week for positions for which Malauulu was

16 qualified.

            29.     As a proximate result of Defendants' conduct, Malauulu suffered special damages in the

1811 form of lost earnings, benefits and/or out of pocket expenses in an amount according to proof at the time

1911 of trial. As a further direct and proximate result of these Defendants' conduct, Malauulu suffered loss of

    financial stability, peace of mind and future security, and suffered embarrassment, humiliation, mental

2111 and emotional pain and distress and discomfort, all to his detriment and damage in amounts not fully

   ascertained but within the jurisdiction of this court and subject to proof at the time of trial.

            30.     By reason of the conduct of Defendants herein, Plaintiff has retained an attorney to

   prosecute Malauulu's claims under FEHA. Plaintiff is therefore entitled to recover reasonable attorneys

    fees and costs pursuant to Government Code section 12965(b),in addition to othei damages as provided

    by law and as alleged herein.

            31.     Defendants, and each of them, committed the acts alleged herein oppressively and

    maliciously, with the wrongful intention of injuring Malauulu, from an improper motive amounting to

                                                          6
                                               PLAINTIFF'S COMPLAINT
Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.17 Page 8 of 16




     malice, and in conscious disregard of Malauulu's rights. Thus, Plaintiff is entitled to recover punitive

     damages from Defendants.

                                         FOURTH CAUSE OF ACTION

                                            AGE DISCRIMINATION

                                   (Against Walmart and DOES I through 20)

 6          32.     Plaintiff incorporates herein by reference the allegations made in paragraphs 1 through

 7 31, inclusive, as though fully set forth herein.

 8          33.     Walmart and other Defendants intentionally transferred Malauulu to a position right

 9 before the position was eliminated so they could terminate him. This was done because Malauulu had

10 worked at Walmart for over twenty years and had earned several raises and benefits. Walmart

11 terminated Malauulu so they could fill his position with a younger, lower paid employee.

12          34.     As a proximate result of Defendants' conduct, Malauulu suffered special damages in the

13 form of lost earnings, benefits and/or out of pocket expenses in an amount according to proof at the time

14 of trial. As a further direct and proximate result of these Defendants' conduct, Malauulu suffered loss of

15 financial stability, peace of mind and future security, and suffered embarrassment, humiliation, mental

16 and emotional pain and distress and discomfort, all to his detriment and damage in amounts not fully

17 ascertained but within the jurisdiction of this court and subject to proof at the time of trial.

18          35.     By reason of the conduct of Defendants herein, Plaintiff has retained an attorney to

19 prosecute Malauulu's claims under FEFIA. Plaintiff is therefore entitled to recover reasonable attorneys

20 fees and costs puisuant to Goveimneni Code section 12965(b), in addition to other damages as provided

21 by law and as alleged herein.

22          36.     Defendants, and each of them, committed the acts alleged herein oppressively and

     maliciously, with the wrongful intention of injuring Malauulu, from an improper motive amounting to

     malice, and in conscious disregard of Malauulu's rights. Thus, Plaintiff is entitled to recover punitive

     damages from Defendants.

     I/I




                                                         7
                                              PLAINTIFF'S COMPLAINT
Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.18 Page 9 of 16




 I                                              FIFTH CAUSE OF ACTION

 2                                    FAILURE TO PREVENT DISCRIMINATION

 3                                      (Against Walmart and DOES 1 through 20)

                      Plaintiff incorporates herein by reference the allegations made in paragraphs 1 through

 511 36, inclusive, as though fully set forth herein.
                      Walmart and other Defendants failed to exercise reasonable care to ensure Malauulu was

       not the victim of discrimination in the workplace. Specifically, Defendants allowed Malauulu to be

       singled out for termination because of his disability and age despite his years of experience and skills.

                      As a proximate result of Defendants' conduct, Malauulu suffered special damages in the

loll form of lost earnings, benefits and/or out of pocket expenses in an amount according to proof at the time
I 11 of trial. As a further direct and proximate result of these Defendants' conduct, Malauulu suffered loss

       financial stability, peace of mind and future security, and suffered embarrassment, humiliation, mental

13 and emotional pain and distress and discomfort, all to his detriment and damage in amounts not fully

14 ascertained but within the jurisdiction of this court and subject to proof at the time of trial.

15            40.     By reason of the conduct of Defendants herein, Plaintiff has retained an attorney to

       prosecute Malauulu's claims under FEHA. Plaintiff is therefore entitled to recover reasonable attorneys

1711 fees and costs pursuant to Government Code section 12965(b), in addition to other damages as provided
1811 by law and as alleged herein.

1911          41.     Defendants, and each of them, committed the acts alleged herein oppressively and

       maliciously, with the wrongful intention of injuring Malauulu, from an improper motive amounting to

2111 malice, and in conscious disregard of Malauulu's rights. Thus, Plaintiff is entitled to recover punitive

22 1 damages from Defendants.

23                                             PRAYER FOR RELIEF

              Wherefore, Malauulu prays for judgment against the Defendants and each of them, jointly and

2511 severally, as follows:
              1.      For general and compensatory damages according to proof;

2711          2.      For special damages according to proof,

              3.      For punitive damages;

                                                           8
                                                PLAINTIFF'S COMPLAINT
Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.19 Page 10 of 16




    iii       4.      For attorneys fees and costs pursuant to California Government Code section 12965(b)

    2 and other applicable law.

    3         5.      For an affirmative injunction mandating the elimination of discriminatory practices by

    4 Defendants in the future relating to disability and age.

    5 Dated: June 19, 2018                                  Law Office of Jared Peterson

                                                             flC17                                -

    7                                                       fared Petersi, Esq.
                                                            Attorney for Plaintiff
                                                            Janet Malauulu


10

11



13

14

15


1



1



21



23



25



2



                                                          9.
                                               PLAINTIFF'S COMPLAINT
Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.20 Page 11 of 16




                     Exhibit "A"
Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.21 Page 12 of 16


                 flF CAl IflPNlA I Rnc*,ecc ronsaseMrc r,d Hoir,Jr., Mercy   r,flvcflNflfi FflAtINfl fl RRGWN JR
         cTATF
         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                           'RECTOR KEVIN KlSR
         2218 Kausen Drive, Suite 100 I Elk Grove I CA 195758
         800-884-1684 I TOO 800-700-2320
         M'M.dfeh.ca.gov I email: conlactcenter@dfeh.ca.gov




  June 23, 2017'

  Johnny Malauulu
  2003 South El Camino Real, Suite 119
  Oceanside, California 92054

  RE: Notice of Case Closure and Right to Sue
  DFEH Matter Number: 931901-297091
  Right to Sue: Malauulu I Wal-Mart Stores, Inc.


  Dear Johnny Malauulu,
  This letter informs you that the above-referenced complaint was filed with the
  Department of Fair Employment and Housing (DFEH) has been closed effective June
  23, 2017 because an immediate Right to Sue notice was requested. DFEH will take no
  further action on the complaint.

  This letter is also your Right to Sue notice. According to Governmeht Code section
  12965, subdivision (b), a civil action may be brought under the provisions of the Fair
  Employment and Housing Act against the person, employer, labor organization or
  employment agency named in the above-referenced complaint. The civil action must be
  filed within one year from the date of this letter.

  To obtain a federal Right to Sue notice, you must visit the U.S. Equal Employment
  Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
  DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
  whichever is earlier.

  Sincerely,



  Department of Fair Employment and Housing
      Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.22 Page 13 of 16




(nyv
0
- -
         9     ->
                    i
                        cT4Tc OF CAl IFORNiA I fl',ctmnq. Cn,,rnn,pr SeMcn rn1 ni,nn Annwv

                        DEPARTMENT OF FAIR EMPLOYMENT
                        2218 Kausen Drive, suite 1001 Elk Grove I CA 195758
                        800-884-1684 I TOO 800-700-2320
                             dfehcagov I email: conlactcenter@dfeh.cagov
                                                                                         & HOUSING
                                                                                                     C,OVFRNOW FflMLIND fl PROWN JR

                                                                                                     -           DIRECTOR KEVIN KISH




         Enclosures

         cc:
                                                                                      S

                Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.23 Page 14 of 16




            I                           COMPLAINT OF EMPLOYMENT DISCRIMINATION

            2                                  BEFORE THE STATE OF CALIFORNIA

            3                       DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                                    Under the California Fair Employment and Housing Act
            4                                   (Gov. Code, § 12900 et seq.)
            5

            6     In the Mailer of the Complaint of                DFEH No. 931901-297091
                  Johnny Malauulu, Complainant.
            7     2003 South El Camino Real, Suite 119
                  Oceanside, California 92054
            8
                  VS.

        10         Wal-Mart Stores, Inc., Respondent.
                  702 S.W. 8th Street
        11        Bentonville, Arkansas 72716
                                                        a
        12

        13
                  Complainant alleges:
        14
                     Respondent Wal-Mart Stores, Inc. is a Private Employer subject to suit under
        15        the California Fair Employment and Housing Act (FEHA) (Coy. Code, § 12900 et
                  seq.). Complainant believes respondent is subject to the FEHA.
        16
                      On or around July 08, 2016, complainant alleges that respondent took the
        17
                  following adverse actions against complainant: Discrimination Laid-off,
        18        Complainant believes respondent committed these actions because of their:
                  Disability.
        19
                     Complainant Johnny Malauulu resides in the City of Oceanside, State of
        20        California. If complaint includes co-respondents please see below.
        21

        22




DFD4   -1                                                    -5-

                   Date Filed: June 23, 2017

                   Date Amended: June 23, 2017

                                                                                  4
     Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.24 Page 15 of 16




          Additional Complaint Details:

          Mr. Malauulu has been a dedicated employee of Walmart for approximately 22 years.
4         On April 15, 1994, Mr. Malauulu began working at the Walmart store located at 1800
          University Drive, Vista, California 92083. On December 27, 1994, Mr. Malauulu was
          transferred to the store located on College Boulevard in Oceanside, California, which
          had recently opened. Over the course of the 22 years Mr. Malauulu worked at Walmart
          he had several different positions, including: door greeter, stocking in the health
          department, stocking in the food department, stocking in the frozen foods department,
          maintenance, returns, garden center, toys, clothes and cashier. Mr. Malauulu was a
          cashier for approximately five years.

          In late spring of 2016, Mr. Malauulu was working in returns when he was moved to
          stocking in the frozen foods section. Only days after being transferred to this position,
10
          he was transferred again to stocking in the foods section. Again only days after being
11        transferred to this position. Mr. Malauulu was moved again to the position of door
          greeter. After being in this position for only about one month Mr. Malauulu was
12        informed that the store was eliminating the door greeter position and he would be laid
          off unless he accepted a position in maintenance, where he would be required to clean
13        bathrooms and mop floors. The managers at the store were made aware that it would
14        be impossible for Mr. Malauulu to perform the duties of the position because he has
          severe scoliosis. In addition, he was born without kneecaps and is unable to bend his
15        legs. Mr. Malauulu asked if there were any other positions available where he could be
          transferred. Walmart management told him there was nothing else. Therefore, Mr.
16        Malauulu was terminated on July 8, 2016.
17        Additionally, Walmart terminated Mr. Malauulu because he is 47, deciding it would be
18        cheaper to hire a younger individual with less experience.Walmart also singled out Mr.
          Malauulu because of his minority status and placed him in a position where he could be
19        terminated under the guise of a lack of work.

20

21

22




      I                                              -6-

           Date Filed: June 23, 2017

           Date Amended: June 23, 2017
             Case 3:18-cv-02595-LAB-AGS Document 1-2 Filed 11/13/18 PageID.25 Page 16 of 16




                  VERIFICATION
         1
                  I, Jared Peterson, am the Attorney for Complainant in the above-entitled complaint.
         2
                  I have read the foregoing complaint and know the contents thereof. The same is
         3        true of my own knowledge, except as to those matters which are therein alleged on
                  information and belief, and as to those matters, I believe it to be true.
         4
                  On June 23, 2017, I declare under penalty of perjury under the laws of the State of
         5        California that the foregoing is true and correct.
         6
                                                                              Oceanside, California
         7                                                                         Jared Peterson

         8

         9
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21
                                                                                   S
     22




DFEN.1        I                                             -7-

                  Date Filed: June 23, 2017

                  Date Amended: June 23, 2017
